                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

GEORGIA-PACIFIC CONSUMER                  )
OPERATIONS, LLC,                          )
                                          )
       Plaintiff/Counter Defendant,       )
                                          )
vs.                                       )   CIVIL ACTION NO. 19-0112-CG-N
                                          )
UNITED STEEL, PAPER AND                   )
FORESTRY, RUBBER,                         )
MANUFACTURING, ENERGY,                    )
ALLIED INDUSTRIAL AND                     )
SERVICE WORKERS UNION,                    )
LOCAL 9-0952                              )
                                          )
       Defendant/Counter Claimant,        )
                                          )
       and                                )
                                          )
ROGER IRVIN,                              )
                                          )
       Defendant.                         )

                                   JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

Plaintiff/Counter Defendant Georgia-Pacific Consumer Operations, LLC and

against Defendant/Counter Claimant United Steel, Paper and Forestry, Rubber,

Manufacturing, Energy, Allied Industrial and Service Workers Union, Local 9-0952,

and Defendant Roger Irvin on all claims, in accordance with the order entered on

this date adopting the recommendation of the Magistrate Judge.

      DONE and ORDERED this the 31st day of January, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
